LEASE

This Lease is made and entered into this 1st day of August, 1999, by and between
Eateries, Inc. "EATS" (together referred to as "Tenant"), and Great Places of
Shawnee, L.L.C. "GPLLC"., an Oklahoma Limited Liability Company ("Landlord").

WITNESSETH

In consideration of the mutual covenants and agreements contained in this Lease
and the due and faithful performance of each and all the terms, covenants and
conditions contained herein, Landlord and Tenant agree as follows:

ARTICLE 1

Leased Premises



Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
building, the parking lot, driveways, and other improvements, more particularly
described on attached Exhibit "A," (the "Premises") located at 4845 N. Kickapoo,
Shawnee, Oklaohma.

ARTICLE 2

Term

(A) Initial Term: This Lease shall be effective on October 1, 1999, the "Rent
Commencement Date," and the initial term of this Lease shall extend to the date
fifteen years from the Rent commencement Date ("Initial Term"), unless sooner
terminated or extended as herein provided.  The term  "Lease Year" as used
herein shall be defined as twelve months beginning on the Rent Commencement
Date. Each successive Lease Year shall be that twelve-month period following the
end of the first Lease Year.

(B) Option to Extend: As part of the consideration  for the execution of this
Lease by Tenant, and conditioned upon Tenant having performed all of its
obligations hereunder, and provided Tenant is not at the time of exercise of any
such option to extend in default hereunder, Landlord hereby grants to Tenant one
option to extend the Initial Term for a period of five years, upon the same
terms and conditions, with rent at the rate as paid in the last year of the
initial fifteen year term at the then fair market value of similar space or $20
per square foot whichever is greater. If Tenant elects to exercise the option to
extend this Lease, it shall notify Landlord of its intention in writing not less
than six months before the expiration of the Initial Term. Except as otherwise
specifically stated in this Lease, the term of this Lease shall include the
Initial Term and any extension, renewal or holdover thereof.

ARTICLE 3

Use

(A) The Premises shall be used only for the purposes of a casual theme full
service restaurant. In connection therewith, Tenant shall be in compliance at
all times with all applicable statutes and ordinances.

(B) Tenant shall, during the term of this Lease, operate its business on the
Premises with reasonable due diligence and efficiency in a first-class and
professional manner; provided, however, that this provision shall not apply if
the Premises should be closed and the business of Tenant therein be temporarily
shut down on account of strikes, lockouts, acts of God, repairing, cleaning,
decorating or remodeling or causes beyond the control of Tenant; and provided,
however, that this shall in no way affect Tenant's other obligations under this
Lease, including but not limited to the payment of Rent.

ARTICLE 4

Rent

(A) Tenant agrees to pay to Landlord as rental payments "Rent"; $9,000 per month
($108,000 annually) plus 6% of gross revenues in excess of $1,800,000 (per
annum) for years one (1) through five (5), $10,000 per month ($120,000 annually)
plus 6% of gross revenues in excess of $2,000,000 (per annum) for years six (6)
through year ten (10), $11,000 per month ($132,000 annually) plus 6% of gross
revenues in excess of $2,200,000 (per annum) for years eleven (11) through year
fifteen (15), or the year one rate increased by the cumulative increase in the
CPI, whichever is greater, for years eleven (11) through year fifteen (15) . The
monthly rental shall be paid in advance, without demand, on the first day of
each calendar month during the term of this Lease prorated on a per diem basis
for a fraction of any month. The prorated rent for the first fractional month of
the Initial Term shall be paid on the execution of this Lease, if applicable.

As used in this lease, the term "CPI" or "Consumer Price Index" shall mean the
average for urban wage earnings and clerical workers, all items, sub-groups, and
special groups of items as promulgated by the Bureau of Labor Statistics of the
United States Department of Labor, using the year 1999 as a base of 100.

In the event that the Consumer Price Index ceases to incorporate a significant
number of items, or if a substantial change is made in the method of
establishing the CPI, then the CPI shall be adjusted to the figure that would
have resulted had no change occurred in the manner of computing the CPI. In the
event that the CPI (or a successor or substitute index) is not available, a
reliable governmental or other nonpartisan publication, evaluating the relevant
information used in determining the CPI, shall be used in lieu of the CPI.

Where required in this Lease, the cumulative increase in the CPI will be
calculated by determining the percentage increase in the CPI during the period
of time from the base year of 1999 through the year next previous to the year in
which the rental amount is to be calculated.

(B) All sums of money to be paid Landlord by Tenant under this lease will be
considered Rent. Any payment of Rent made more than fifteen days after it is due
will earn interest at the maximum rate allowed by law per annum ("Default
Rate").

(C) Tenant and Landlord agree that Landlord has a right to audit the books and
records pertaining to property, which must be kept in accordance with generally
accepted accounting principles, and the Tenant further agrees to pay for all
costs related to the audit if additional rents are found to be due as a result
of such audit.

ARTICLE 5

Indemnity - Insurance by Tenant

(A) Tenant covenants with Landlord that Landlord shall not be liable for any
damage or liability of any kind or for any damage or injury to persons or
property during the term of this Lease from any cause whatsoever by reason of
the use, occupancy and enjoyment of the Premises by Tenant or any person thereon
or any person holding under Tenant, and Tenant hereby indemnifies and saves
harmless Landlord from all liability whatsoever on account of any such damage or
injury and from all liens, claims, and demands arising out of the use of the
Premises; provided, however, that Tenant shall not be liable for damage or
injury occasioned by reason of the negligent acts or omissions of Landlord, its
agents, servants, employees or contractors and Landlord agrees to hold Tenant
harmless therefrom, including attorneys fees and costs of defense.

(B) Tenant further covenants and agrees that it will carry and maintain, during
the entire term hereof, at Tenant's sole cost and expense as Rent, the following
types of insurance, in the amount specified and in the form hereinafter provided
for:

        (1) Public Liability and Property Damage:  During the term of this
Lease, Tenant shall procure and maintain in full force and effect, at its sole
cost, bodily injury and property damage liability insurance with coverage limits
of not less than $2,000,000.00 combined, and $500,000.00 each occurrence,
insuring against any and all liability of the insured with respect to the
Premises or arising out of the maintenance, use or occupancy thereof. All such
bodily injury liability insurance and property damage liability insurance may be
provided under umbrella-type policies maintained by Tenant.

        (2) Fire and Extended Coverage Insurance:  Tenant agrees that it will,
during the term hereof, at its sole expense, keep in full force and effect upon
the Premises fire insurance with Special Extended Coverage written by a
responsible insurance company authorized to do business in the state where the
Premises are located in an amount not less than one hundred percent of the
replacement cost of the Restaurant, including furniture, fixtures, equipment and
any alterations or additions to the Premises whether owned by Tenant or
Landlord. All fire and extended coverage insurance which Tenant is obligated to
maintain shall be for the benefit of Landlord and Tenant. In the case of loss or
damage by fire or other risks insured against, such insurance proceeds shall be
paid to and become the property of Landlord, except that Tenant shall be
entitled to the replacement cost of Tenant's Property as defined in Article 10
hereof.

        (3) Policy Form:  All policies of insurance provided for herein shall be
issued by insurance companies with general policyholder's rating of not less
than A and a financial rating of not less than class XII as rated in the most
current available Best's Insurance Reports, and shall be qualified to do
business in the state in which the Premises are located. All such policies shall
be issued in the name of Tenant and shall name Landlord as an additional
insured  thereunder, which policies shall be for the mutual and joint benefit
and protection of Landlord and Tenant to the extent of their respective
interests in the Premises. Certificates of such insurance shall be delivered to
Landlord. As often as any such policy shall expire or terminate, renewal or
additional policies shall be procured and maintained by Tenant in like manner
and to like extent. All policies of insurance shall contain a provision that the
company writing said policy will give to Landlord twenty days' notice in writing
in advance of any cancellation or lapse or the effective date of any reduction
in the amounts of insurance.

        (4) Mutual Waiver of Subrogation:  Landlord and Tenant hereby grant to
each other, on behalf of any insurer providing fire and all-risk coverage to
either of them covering the Premises or contents of the Premises, a mutual
waiver of any right of subrogation any such insurer of one party may acquire
against the other by virtue of payments of any loss under such insurance, such a
waiver to be effective so long as each is empowered to grant such waiver under
the terms of its insurance policy or policies involved without payment of
additional premium. Each party will notify the other in the event of
cancellation of such provision, and such waiver shall stand mutually terminated
as of the date either Landlord or Tenant ceases to be so empowered.

ARTICLE 6



Taxes

(A) Tenant agrees to pay as Rent during the term of this Lease, before any fine,
penalty, interest or cost may be added thereto, or becomes due or is imposed by
operation of law for the nonpayment thereof, all taxes, assessments or
impositions, license and permit fees and other governmental charges, general or
special, ordinary or extraordinary, unforeseen and foreseen, of any kind and
nature whatsoever, levied and assessed upon the Premises and personal property
therein. Upon request Tenant shall provide Landlord with copies of tax receipts
or similar evidence of Tenant's payments thereof or if requested by Landlord,
shall deliver to Landlord a check made payable to the taxing authority within
seven days after Landlord's request but in no event more than thirty days before
such payment is due. Taxes for the first fractional year of the Lease Term and
for the last year of the term hereof shall be prorated between Landlord and
Tenant so that Tenant shall be responsible for the payment of only those taxes
accruing during the term of this Lease. With respect to any assessments which
may be levied against or upon the Premises or which under the laws then in force
may be evidenced by improvements or other bonds, or may be paid in annual
installments, only the amount of such annual installment (with appropriate
proration for any partial year) and statutory interest shall be included within
the computation of the annual taxes and assessments levied against the premises.

(B) Nothing herein contained shall require Tenant to pay income taxes assessed
against Landlord, or any capital levy, corporation franchise, excess profits,
estate, succession, inheritance or transfer taxes of Landlord.

(C) Landlord agrees that Tenant retains the right, at Tenant's sole cost and
expense, to contest the legality or validity of any of the taxes, assessments,
levies or other public charges to be paid by Tenant which are not being
contested by Landlord, and in the event of any such contest, the failure on the
part of Tenant to pay any such tax, assessment, levy or charge promptly when the
same becomes due and payable shall not constitute a default hereunder, and
Tenant upon final determination of such contest, shall immediately pay and
discharge any judgment rendered against it, together with all costs and charges
incidental thereto.

(D) Tenant shall also pay when due any sales, use, transaction, rent, excise or
other taxes levied or imposed upon, or measured by, amounts payable by Tenant to
Landlord under this Lease other than income taxes imposed upon Landlord.

ARTICLE 7



Triple-net Lease



This Lease is a "Triple-net Lease" and requires the Tenant to pay or reimburse
Landlord, should Landlord advance such costs and expenses, all costs associated
with the premises including but not limited to, all utilities, insurance, taxes,
and repairs and maintenance as described in Articles 5, 6, and 13 of this Lease
respectively.

ARTICLE 8



Changes, alterations and Additions/Compliance with Laws



(A) Tenant shall have the right at any time and from time to time during the
term of this Lease to make non-structural changes, alterations and additions to
the interior of the Premises; provided, however, that Tenant shall make no
changes or alterations costing more than $100,000.00 in any twelve month period
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld or delayed, nor shall such changes materially diminish
the value of the Premises.

(B) No such change, alteration or addition shall be undertaken or commenced
until Tenant shall have procured and paid for all required permits and licenses
of all governmental authorities having jurisdiction.

(C) All work done in connection with any change, alteration or addition shall be
done with reasonable diligence, in good workmanlike manner and in compliance
with all applicable laws and regulations of all governmental authorities having
jurisdiction. The cost of any such change, alteration or addition shall be paid
or discharged by Tenant so that the Premises at all times shall be free of any
and all liens resulting  therefrom, and Tenant's all-risk coverage for the
Premises shall be accordingly increased to cover such modifications.

ARTICLE 9



Mechanic's Liens



(A) Tenant shall pay or cause to be paid all costs for work done by it or caused
to be done by it on the Premises, and Tenant shall keep the Premises free and
clear of all mechanic's liens and other liens due to work done for Tenant or
persons claiming under Tenant. Tenant shall indemnify and save Landlord harmless
from all liability, loss, damage, costs, attorneys' fees and all other expenses
on account of claims of lien of laborers or  materialmen or others for work
performed or material or supplies furnished for Tenant or persons claiming under
Tenant and Landlord shall have a similar obligation to Tenant for work or
material furnished to Landlord.

(B) Within thirty days after the filing of any mechanic's lien or claim of lien,
Tenant shall either:

                        1. have discharged the lien from the Premises by payment
or by recording a sufficient bond as provided by law, or

                        2. have purchased and delivered to Landlord a title
insurance policy insuring Landlord against the lien.

If a final judgment establishing the validity or existence of a claim or lien
for any amount is entered,

Tenant shall pay and satisfy the same immediately.

(C) If Tenant shall fail to comply with the requirements of subparagraph (B)
above, Landlord shall have the right, but not the obligation, to pay the lien or
claim of lien, regardless  of any dispute over its validity, and the amounts so
paid, together with reasonable attorneys' fees and any other costs or expenses
incurred in connection with the lien, shall be immediately due and payable from
Tenant to Landlord.

(D) Should any lien claims be filed against the Premises or any action affecting
the title to the Premises be commenced, the party receiving notice of such lien
or action shall forthwith give the other party written notice thereof.

(E) All references herein to "Lien" or "mechanic's lien" shall refer only to a
mechanic's lien or claim of lien which states that work has been completed on
the Premises and payment has not been forthcoming, and shall not include any
statutory notice of record which are for the sole purpose of stating that work
has commenced on the Premises.

ARTICLE 10



Signs



Tenant shall be allowed to affix and maintain building signs and free standing
monument signs on the Premises with Landlord's written approval as approved from
time to time by any requisite governmental agency.



ARTICLE 11



Fixtures and Personal Property



All of Tenant's personal property within the Premises, including furniture,
furnishings, and equipment and except property installed or attached to the
Premises at Tenant's expense, (collectively "Tenant's Property"), shall remain
the property of Tenant, and Tenant shall have the right to remove any and all of
Tenant's Property at any time during or upon the termination of the term hereof
for purposes of replacement or otherwise. Tenant shall maintain adequate
equipment to conduct the business permitted in Article 3 and to conform with
regulatory requirements concerning equipment. Tenant shall promptly repair any
damage occasioned to the Premises by reason of the removal of Tenant's Property.
Any of Tenant's property not removed from the Premises before thirty days after
the expiration of the initial term will become the property of Landlord, who may
dispose of it as Landlord sees fit, but Tenant will pay storage and disposition
costs thereof. As required by Landlord, Tenant will remove any fixtures
installed by Tenant at the expiration of the Initial Term as the same may be
extended, promptly repairing any damage caused by such removal. All remaining
fixtures will become Landlord's property.



ARTICLE 12



Assigning, Mortgaging, Subletting



(A) Tenant shall not assign, transfer, mortgage, pledge, hypothecate or encumber
this Lease or Tenant's interest in and to the Premises or any part thereof or
sublet all or any portion of the Premises without first procuring the written
consent of Landlord, which consent shall not be unreasonably withheld or
delayed, provided that Tenant shall continue to remain liable to Landlord under
this Lease. Any attempted transfer, assignment or subletting without the written
consent of Landlord shall be void and confer no rights upon any third person.

(B) Each transfer, assignment or subletting to which there has been consent
shall be by an instrument in writing in a form and substance satisfactory in
Landlord's reasonable judgment. The transferee, assignee or sublessee shall
agree in writing for the benefit of Landlord herein to assume, to be bound by
and to perform the terms, covenants and conditions of this Lease to be done,
kept and performed by Tenant.

(C) Notwithstanding the foregoing, Tenant shall have the right, subject to lease
requirements and only with Landlord's consent, to assign or transfer this Lease
or sublet the Premises or any part thereof to a successor corporation of Tenant,
to any corporation into which or with which Tenant merges or consolidates, or to
any parent, subsidiary or affiliated corporation, including any corporation
which controls or is under the control of Tenant, or to any franchisee of Tenant
or of any corporation affiliated with Tenant; provided that any such assignee or
subtenant shall deliver to Landlord a copy of a document satisfactory in
Landlord's reasonable judgment under which such assignee or subtenant agrees to
assume and perform all of the terms and conditions of this Lease on  Tenant's
part to be performed from and after the effective date of the assignment or
sublease, and further provided that Tenant shall guarantee the financial
performance of the assignee under this Lease.



ARTICLE 13



Repairs and Maintenance



(A) Subject to the provisions of Article 14, Tenant shall at its own cost and
expense, as Rent, keep and maintain the Premises, including the parking area and
all grounds surrounding the building on the Premises in good and sanitary order,
condition and repair, and make all necessary repairs and replacements to the
Premises, including the parking areas and such grounds, including but not
limited to roof, pipes, heating, air conditioning and ventilation systems,
plumbing system, windowglass, windows, ceilings, interior walls, floors,
skylights, doors, cabinets, draperies, carpeting and other floorcoverings,
electrical wiring, light fixtures and switches and all other fixtures and all
the appliances and appurtenances and all landscaping, lawn maintenance and
watering systems belonging thereto. All maintenance, repairs, and replacements
shall be done in a first-class manner at least equal in quality to the original
work. In the event Tenant shall default in performing maintenance, repairs or
replacements, Landlord may (but shall not be so required) perform such
maintenance, repairs or replacements for Tenant's account, and the expenses
thereof shall constitute and be immediately due and payable as additional rent.

(B) Landlord shall not be obligated to make any repairs, replacements,
alterations, additions or improvements in or to the Premises or grounds of the
Premises except for any material damage caused by the negligence of Landlord or
its agents, servants, employees or contractors. Tenant may, after having given
thirty days prior written notice to Landlord, repair any such damage caused by
the negligence of Landlord or its agents, servants, employees or contractors, so
long as Landlord is not diligently pursuing such repair.

ARTICLE 14



Reconstruction

(A) In the event the Premises shall be destroyed by fire or any other perils,
Tenant shall:

1. Within a period of sixty days thereafter, commence repair, reconstruction and
restoration of the Premises and prosecute the same diligently to complete in
accordance with plans prepared by Tenant and approved by Landlord, which
approval shall not be unreasonable withheld or delayed, in which event this
Lease shall continue in full force and effect and for such purpose Landlord
shall make available to Tenant the proceeds of all insurance received by
Landlord with respect to such destruction, or

2. In the event more than 33 1/3 percent of the then replacement value of the
Premises is destroyed within the last three years of the Initial Term or during
the last three years of any extended term, either Landlord or Tenant (provided
it is not then in default hereunder) may at its option elect to terminate this
Lease by giving written notice of such termination to the other party within
thirty days after such destruction, in which event this Lease shall terminate
upon the giving of such notice, and all insurance proceeds attributable to the
Premises (except for that portion attributable to Tenant's Property) shall be
payable to Landlord and neither party shall thereafter have any further rights
or obligations hereunder.

(B) Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligations to
the other party coincident with the surrender of possession of the Premises to
Landlord except for items which have theretofore accrued and remain unpaid.



ARTICLE 15



Bankruptcy - Insolvency

Tenant agrees that in the event all or substantially all of Tenant's assets are
placed in the hands of a receiver or trustee, and such receivership or
trusteeship continues for period of ninety days, or should Tenant make an
assignment for the benefit of creditors or be finally adjudicated a bankrupt, or
should Tenant institute any proceedings under the Bankruptcy Code as the same
now exists or under any amendment thereof which may hereafter be enacted, or
under any other act relating to the subject of bankruptcy wherein Tenant seeks
to be adjudicated a bankrupt, or to be discharged of its debt, or to effect a
plan of liquidation, composition or reorganization, or should any involuntary
proceeding not be removed within one hundred twenty days thereafter, then this
Lease or any interest in and to the Premises shall not become an asset in any
and all rights or remedies of Landlord hereunder or by law provided, it shall be
lawful for Landlord to declare the term hereof ended and to reenter the Premises
and take possession thereof and remove all persons therefrom, and Tenant shall
have no further claim thereon or hereunder.



ARTICLE 16

Defaults/Remedies

Tenant's Default; Landlord's Remedies and Lien

(A) Tenant's Default. This Lease is made upon the condition that Tenant shall
punctually and faithfully perform all of the covenants, conditions and
agreements to be performed by Tenant as set forth in this Lease. The following
shall each be deemed to be an event of default (an "Event of Default"):

        (a) The failure of Tenant to pay the Rent, or any installment thereof,
if such failure continues for ten (10) days after such payment is due, without
the necessity of Landlord giving Tenant notice of any such failure, which notice
Tenant hereby waives:

        (b) Repetition or continuation of any failure to timely pay any Rent,
where such failure shall continue or be repeated for two (2) consecutive months,
or more than four (4) times in any period of twelve (12) consecutive months (As
used in this subsection (b) "timely" shall mean when due, without regard to any
grace period as provided in subsection (a) above);

        ( c ) The failure of Tenant to observe or perform any of the covenants,
terms or conditions set forth in Article 13 relating to assignments, mortgaging,
and subletting) or when such failure continues for a period of fifteen (15)
days, without the necessity of Landlord giving Tenant notice of any such
failure, which notice Tenant hereby waives;

        (d) The failure of Tenant to observe or perform any other covenant, term
or condition set forth in this Lease when said failure continues for a period of
fifteen (15) days after written notice thereof from Landlord to Tenant, or if
such failure cannot reasonably be cured within fifteen (15) days, when said
failure continues for a period of  sixty (60) days after written notice thereof
from Landlord to Tenant provided that Tenant commences to cure said failure
within such fifteen (15) day period and continues diligently to pursue the
curing of the same until completed.

        (e) The commencement of levy, execution, attachment or other process of
law upon, on or against the estate created in Tenant hereby; the appointment of
a liquidator, receiver, custodian, sequestrator, conservator, examiner, trustee
or other similar officer for Tenant, and the continuation of such appointment
for a period of thirty (30) days, or the insolvency of Tenant or any assignment
by Tenant for the benefit of creditors;

        (f) The commencement of a case by or against Tenant under any
insolvency, bankruptcy, creditor adjustment or debtor rehabilitation laws,
whether state or federal, or the determination by Tenant to request relief under
any insolvency proceeding, including any insolvency bankruptcy, creditor
adjustment or debtor rehabilitation laws, whether state or federal. Such
commencement or determination by Tenant shall terminate the estate created in
Tenant hereby and neither this Lease nor the Premises shall become an asset in
any such proceeding;

        (g) Tenant's failure to pay when due and payable, all taxes, assessments
and government charges imposed upon it or which it is required to withhold and
pay over, without the necessity of Landlord giving Tenant notice of any such
failure, which notice Tenant hereby waives;

        (h) The enactment of any rent control law or ordinance which requires
reductions in any Rent payable hereunder or which prohibits, or  reduces the
amount of, any increase of Rent provided for in this Lease; and

        ( i ) The repetition of any failure to observe or perform any one or
more of the covenants, terms or conditions hereof (whether or not any such
failure is specified in subsections (a) through (i) above) more than four (4)
times, in the aggregate, in any period of twelve (12) consecutive months,
without regard to any required notice and/or grace period which may be provided
herein. Notwithstanding the foregoing, Landlord shall not be required to give
Tenant any notice or period to cure any failure or other circumstance described
above before exercising Landlord's remedies hereunder if Landlord in good faith
reasonable believes that emergency action is necessary to prevent loss of or
injury to persons or property or to prevent the incurrence of a cost or expense
which Landlord reasonable believes Tenant W ill be unable or unwilling to pay.
In such event Landlord may exercise such remedies and take such other action as
it deems reasonable appropriate and shall promptly thereafter give Tenant notice
thereof.

(B) No Waiver: Remedies.  Landlord's failure to insist upon strict performance
of any covenant, term or condition of this Lease or to exercise any right or
remedy shall not be deemed (i) a waiver of any default or breach hereunder so
long as the same shall continue to exist, or (ii) a waiver or relinquishment for
the future of such performance, right or remedy. Upon an Event of Default above,
have the following remedies in addition to all other rights and remedies
specified elsewhere in this Lease and which may now or hereafter provided by law
or equity, to which Landlord may resort cumulatively, successively or in the
alternative:

Landlord may decline to retake possession of the Leased Premises and may sue for
the Rent as such Rent becomes due or sue for the present value of the Rent to
accrue under this Lease and other damages or remedies to which Landlord may be
entitled.

Landlord may elect to retake possession of the Leased Premises and, without
initially  reletting the Leased Premises, sue for damages in an amount equal to
the present value of the Rent to accrue under this Lease and other damages or
remedies to which Landlord may be entitled.

Landlord may retake possession of the Premises,  relet the Premises and sue for
damages. During the period of time that Landlord is trying to  relet the
Premises, Tenant will be liable for damages in an amount equal to the full Rent.
Landlord may sue from time to time for the Rent and/or damages which accrue
under this Lease, or may sue for the present value of the total Rent and /or
damages which will be due or which may be sustained throughout the remaining
term in accordance with the measure of damages set forth below. The election to
sue either periodically or for the total amount shall be at the sole option and
discretion of Landlord. In any action brought by Landlord to recover Rent and/or
damages, Tenant waives to the fullest extent permitted by law any applicable
statute of limitations.

Landlord may elect to seek declaratory relief, specific performance and/or
injunctive relief (prohibitive or mandatory) with respect to any covenant, term
or condition set forth in this Lease.

Landlord may terminate this Lease, re-enter the Property and take possession
thereof, remove all persons and property therefrom, and sue for damages, in
which event Tenant shall have no further claim or right hereunder.

(C) Provisions Regarding Landlord's Remedies. The following provisions shall
apply with respect to Landlord's remedies:

Landlord's re-entry or taking of possession of the Leased Premises shall not be
construed as an election to terminate this Lease unless Landlord gives written
notice of such termination. Notwithstanding any reletting without termination,
Landlord may, at any time after a  reletting and subject to the provisions
herein, elect to deem this Lease terminated for any then uncured default. Any
re-entry or taking of possession by Landlord shall not affect or diminish the
ongoing obligation or liability of Tenant for all Rent and other obligations due
and owing under this Lease. Re-entry by the Landlord will not obligate the
Landlord to mitigate damages by  reletting, unless otherwise provided by
applicable law. Wherever in this Lease Landlord has reserved or is granted the
right of re-entry into the Premises, the use of such word is not intended, nor
shall it be construed to be limited to its technical legal meaning.

If Landlord re-enters, it may take possession of the Premises, remove all
persons and property from the Premises and store such property at Tenant's
expense or resort to legal process without being deemed guilty of trespass or
becoming liable for any loss or damage occasioned thereby. Tenant agrees that if
Landlord stores such property, Landlord shall have a lien thereon pursuant to 42
Okla. Stat. 91.

Landlord may relet the Premises or any part thereof for such term or terms
(which may extend beyond the Term), and at such rentals and upon such other
terms and conditions as Landlord in its sole discretion deems advisable and such
reletting shall not in any way relieve Tenant from the obligations and
liabilities under this Lease. Any and all amounts received upon such reletting
and all rentals received by Landlord therefrom shall be applied first to any
indebtedness owed by Tenant to Landlord other than Rent due hereunder, then to
pay any cost and expense of reletting, including brokers' and attorneys' fees
and costs of alterations and repairs, then to the Rent due hereunder. If there
is any residue, it shall be applied (i) to any other damages incurred by
Landlord as a result of Tenant's default, or (ii) if this Lease is not
terminated, to any deficiencies between the rentals received and the Rent that
may become due hereunder. In such latter event, any funds due Tenant shall be
paid at the expiration of the Term. It is understood that said funds shall not
draw interest while held by Landlord as security for Tenant's obligations
hereunder.

To the extent permitted by law, Tenant waives any right of redemption, re-entry
or  repossession and any defense of merger.

Landlord may pursue one or more remedies against Tenant and need not elect its
remedy until such time as findings of fact have been made by a judge or jury,
whichever is applicable, in a trial court of competent jurisdiction.

The covenant to pay Rent and other amounts hereunder and to perform all
obligations hereunder are independent covenants from the other terms and
provisions of this Lease and Tenant shall have no right to hold back, offset or
fail to pay any such amounts for any  alleged default by Landlord or for any
other reason whatsoever.

After any default under this Lease, Landlord may accept any partial payment of
the sums then due under this Lease without prejudice to its rights to collect
the balance of the sums then due and without prejudice to any other right or
remedy Landlord may have.

(D) Damages Upon Termination. If Landlord elects to terminate this Lease,
Landlord may recover from Tenant the following damages, in addition to its other
remedies:

        (i) Any unpaid Rent which has been earned as of the time of such
termination, including interest thereon at the Default Rate; plus

        (ii) The amount by which any unpaid Rent which would have been earned
after termination through the date of judgment exceeds the greater of (A) the
amount of rent that Tenant proves could have been reasonably obtained by
Landlord upon a  reletting of the Leased Premises for such period, or (B) the
amount of rent actually received by Landlord for such period, together with
interest thereon at the Default Rate; plus

        (iii) The amount by which the Rent which would have accrued for the
balance of the Term after the date of judgment exceeds the amount of rent that
tenant proves could be reasonably obtained by Landlord for such period, reduced
to present value at the Default Rate; plus

        (iv) Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result  therefrom including, without limitation, the cost of repairing the
Premises, the cost of reletting the Premises (including, without limitation, the
cost of remodeling and brokers' fees), and reasonable attorneys' fees; plus

        (v) At Landlord's election, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by applicable state law.
Damages shall be due and payable from the date of termination.

(E) Landlord's Self-Help. In addition to Landlord's rights of self-help set
forth elsewhere in this Lease, if Tenant at any time fails to perform any of its
obligations under this Lease in a manner reasonable satisfactory to Landlord,
Landlord shall have the right, but not the obligation, upon giving Tenant at
least three (3) days' prior notice of its election to do so (but in the event of
any emergency, no prior notice shall be required), to perform such obligations
on behalf of and for the account of Tenant and to take all such action to
perform such obligations. In such event, Tenant shall reimburse Landlord on
demand the costs and expenses incurred by Landlord in connection therewith as
additional Rent, with interest thereon from the dates) such costs and expenses
are incurred until paid at the Default Rate. The performance by Landlord of any
such obligation shall not constitute a waiver of any default by Tenant or a
release of  Tenant therefrom.

(F) Landlord's Agents. In exercising any rights hereunder or taking any actions
provided for herein, Landlord may act through its employees, agents or
independent contractors as authorized by Landlord.

(G) Landlord's Lien.

Tenant hereby grants to Landlord a lien and security interest on all property of
Tenant now or hereafter placed in or upon Premises including, but not limited
to, all fixtures, machinery, equipment, furnishings and other articles of
personal property now or hereafter placed in or upon the Leased Premises by or
on behalf of Tenant, and all proceeds of the sale or other disposition of such
property (collectively, the "Collateral") and such property shall be and remain
subject to such lien and security interest of Landlord to secure the payment of
all Rent and other sums agreed to be paid by Tenant herein. Said lien and
security interest shall be in addition to and cumulative of any Landlord's lien
provided by law. This Lease shall constitute a security agreement under the
Oklahoma Uniform Commercial Code (the "UCC") so that Landlord shall have and may
enforce a security interest in the Collateral. Tenant agrees to execute as 
debtor, such financing statements and continuation statements and any further
documents as Landlord may now or hereafter reasonably request in order that such
security interests) may be and remain perfected pursuant to the UCC. Landlord
may at its election at any time file a copy of this Lease as a financing
statement. Landlord, as secured party, shall be entitled to all of the rights
and remedies afforded a secured party under the UCC, which rights and remedies
shall be in addition to and cumulative of any Landlord's liens and rights
provided by law or by the other terms and provisions of this Lease.



ARTICLE 17



Condemnation



If any portion of the Premises is taken by appropriation for public use under
right of eminent domain, or if a voluntary conveyance is made to the condemning
authority in lieu of eminent domain proceedings, Landlord and Tenant agree that
their respective rights shall be governed as follows:

(A) In the event that a taking occurs which, in the reasonable judgment of
Landlord does not substantially impair Tenant's use of the Premises, Landlord
shall be entitled to retain the entire proceeds from the eminent domain
proceeding (except for any portion attributable to Tenant's Property as defined
in Article 12 hereof or damage to or interruption of Tenant's business), but it
shall be obligated to repair or restore the Premises required by any alteration
or damage resulting from such taking, and Rent will not abate.

(B) In the event a taking occurs which, in the reasonable judgment of Landlord
substantially impairs Tenant's use of the Premises, Tenant shall have the right
to terminate this Lease upon thirty days notice to Landlord but notice shall be
given no later than the date title vests in the condemning authority.

In no event shall Tenant have any claim against Landlord for any portion of the
award paid by the condemning authority, whether for the fee or the leasehold, as
a result of such taking or conveyance under threat of condemnation, and Tenant
does hereby assign to Landlord all of Tenant's right, title and interest in and
to any and all amounts so paid or awarded except for any award made specifically
to Tenant by the condemning authority for loss or interruption of Tenant's
business or Tenant's Property as defined in Article 11 hereof or for the cost of
moving all of the same, or for the unamortized cost of Tenant's leasehold
improvements paid for by Tenant and depreciated on a straight-line basis over
the term of this Lease.

ARTICLE 18



Quiet Enjoyment - Covenants

Tenant, upon payment of all Rent and observing and keeping all the covenants,
agreements and conditions of this Lease on its part to be kept, shall quietly
have and enjoy the Premises during the term of this Lease, without hindrance or
molestation by anyone claiming by, from, through or under Landlord, subject and
subordinate, however, to the exceptions, reservations and conditions of this
Lease.



ARTICLE 19



Notices and Payment of Rent

Whenever in this Lease it shall be required or permitted that notice or demand
be given or served by either party to this Lease to or on the other parry, such
notice or demand shall be given or served by personal delivery or by certified
or registered mail, return receipt requested, postage prepaid, addressed as
follows:

TO LANDLORD: 

Great Places of Shawnee, L.L.C.
2001 Cambridge Way
Edmond, Oklahoma 73013

WITH COPY TO:

 James D. Kallstrom
1200 Bank of Oklahoma Plaza, 201 Robert S. Kerr Ave 
Oklahoma City, Oklahoma 73102

TO TENANT: 

Eateries, Inc.
1220 S. Santa Fe
Edmond, Oklahoma 73003

WITH COPY TO: 

Tom Golden

                   Hall, Estill, Gable, Golden & Nelson
                   320 S. Boston Avenue, Suite 400
                   Tulsa, Oklahoma 74103-3708;

Every notice, demand, request or communication hereunder which is given by
personal delivery shall be deemed given as of the date and time of such personal
delivery, and every notice, demand, request or communication hereunder sent by
mail in the manner described above shall be deemed to have been given or served
upon mailing. All rent and other payments shall be either delivered or sent by
first-class mail and paid by Tenant to Landlord at the address above provided.
Either party may change its address by giving written notice to the other
parties in the manner described in this Article.

ARTICLE 20

Obligations of Successors

The parties hereto agree that all the provisions hereof are to be construed as
covenants and agreements as though the words importing such covenants and
agreements were used in each separate paragraph hereof, and that all of the
provisions hereof shall bind and inure to the benefits of the parties hereto and
their respective legal representatives, successors and assigns.

ARTICLE 21

Force Majeure

Any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts
of God, inability to obtain labor or materials or reasonable substitutes
therefor, governmental restrictions, governmental regulations, governmental
controls, judicial orders, enemy or hostile governmental action, civil
commotion, fire or other casualty, and other causes beyond the reasonable
control of the party obligated to perform, shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, except the
obligations imposed with regard to Minimum Annual Rental and other charges to be
paid by Tenant pursuant to this Lease. It is expressly agreed that any other
time limit provision contained in this Lease shall be extended for the same
period of time lost by causes hereinabove set forth.

ARTICLE 22

Holding Over

It is hereby agreed that in the event of Tenant holding over after termination
of this Lease with the consent of Landlord, the tenancy thereafter shall be from
month to month in the absence of a written agreement to the contrary, and such
month-to-month tenancy shall be terminable on thirty days written notice given
by either Landlord or Tenant. During such month-to-month tenancy, Tenant shall
pay to Landlord rent equal to 125 percent of the monthly payment of Minimum
Annual Rental paid in the previous lease year.

ARTICLE 23

Estoppel Certificates / Subordination / Non-Disturbance

At any time and from time to time, Landlord on at least seven days prior notice
by tenant, and Tenant, on at least seven days prior request by landlord, will
deliver to the party making such request a statement in writing certifying that
this Lease is unmodified and in full force and effect (or if there shall have
been modifications, that the same is in full force and effect as modified and
stating the modifications), any other statements typically found in such 
estoppel certificates which Landlord or Tenant may reasonably request and the
date to which the rent and any other deposits or charges have been paid and
stating whether or not to the best knowledge of the party executing such
certificate, the party requesting such statement is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the executing party may have
knowledge. This Lease Agreement shall be subordinate to any mortgage or other
hypothecation for security now or in the  future placed on the real property of
which the Premises are a part, and to all advances made on such security, and on
all renewals, modifications, consolidations, replacements, and extensions of
such mortgage or other hypothecation. In spite of such subordination, Tenant's
right to quiet possession of the Premises shall not be disturbed if Tenant is
not in default and so long as Tenant shall pay the rent and observe and perform
all of the provisions of this Lease Agreement, unless this Lease Agreement is
otherwise terminated pursuant to its terms.

Tenant also agrees to execute any documents required to effectuate such
subordination, and failure to do so within ten (10) days after written demand,
does make, constitute, and irrevocably appoint Landlord as Tenant's
attorney-in-fact, and in Tenant's name, place, and stead, to do so.

Upon a foreclosure of any mortgage or execution of any deed in lieu of
foreclosure, or declaration of Landlord's default under any hypothecation for
security and demand by Landlord's successor, Tenant shall attorn to and
recognize such successor as Landlord under this Lease Agreement.

ARTICLE 24

Memorandum of Lease

Landlord and Tenant agree that this Lease shall not be recorded but that a
Memorandum of Lease describing the Premises and stating the term of this Lease,
Tenant's rights of renewal and the addresses of Landlord and Tenant may be
executed if desired by either party, and the same may thereafter be recorded by
either Landlord or Tenant. The form of Memorandum is attached hereto as Exhibit
"B".

ARTICLE 25

Representations and Warranties

The Landlord makes no representations or warranties regarding the condition
and/or fitness for a particular use of the Premises or personal property located
on the Premises. Tenant has inspected the Premises and such personal property,
and accepts the Premises and all such property in "as is condition." Tenant
further agrees to make whatever improvements or alterations at it's own expense
to the Premises that would be required to operate in compliance with all Federal
and state regulatory requirements. Landlord makes no representations or
warranties concerning the ADA or any environmental issues.

ARTICLE 26

Waiver

No waiver of any condition or any legal right or remedy shall be implied by the
failure to declare a forfeiture or for any other reason, and no waiver of any
condition or covenant shall be valid unless it is in writing and signed by the
waiving party. No waiver by either party of any covenant or condition herein
shall constitute a waiver of any further breach or continuance of the same
condition or covenant or any other condition or covenant.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease on the day
and year first above written.

LANDLORD:

GREAT PLACES OF SHAWNEE, L.L.C.
By:_______________________________
James Burke , Managing Member

TENANT: 

EATERIES, 1NC.
By:_______________________________
Vincent F. Orza, Jr. President

State of Oklahoma    )
                                  ) ss:
County of Oklahoma )

This instrument, was acknowledged before me on August 1, 1999, by James Burke,
as Managing Member of Great Places of Shawnee, L.L.C., an Oklahoma limited
liability company, on behalf of said limited liability company, as Landlord.

Notary Public
My Commission Expires:

Seal

State of Oklahoma  )
                                ) ss:
County of Oklahoma )

This instrument was acknowledged before me on August 1, 1999, by Vincent F.
Orza, Jr., as President of EATERIES, INC., an Oklahoma corporation, on behalf of
said corporation as Tenant.

Notary Public
My Commission Expires.

Seal